           Case 2:20-cr-00163-APG-EJY Document 29 Filed 09/11/20 Page 1 of 4



 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                          2:20-CR-163-APG-EJY

 9                 Plaintiff,                         Amended Preliminary Order of Forfeiture

10          v.

11 CHARLES BURTON RITCHIE,

12                 Defendant.

13          This Court finds Charles Burton Ritchie pled guilty to Count Two of a Four-Count

14 Indictment charging him with to knowingly engage and attempt to engage, in monetary

15 transactions by, through, and to financial institutions, affecting interstate and foreign

16 commerce, in criminally derived property of a value greater than $10,000 in violation of

17 18 U.S.C. §§ 1957 and 1956(h). Indictment, ECF No. 2-1; Plea Agreement, ECF Nos. 11

18 and 13.

19          This Court finds Charles Burton Ritchie agreed to the forfeiture of the property set

20 forth in the Plea Agreement and the Forfeiture Allegation of the Indictment. Indictment,

21 ECF No. 2-1; Plea Agreement, ECF Nos. 11 and 13.

22          This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2), the United

23 States of America has shown the requisite nexus between property set forth in the Plea

24 Agreement and the Forfeiture Allegation of the Indictment and the offense to which

25 Charles Burton Ritchie pled guilty.

26          The following property is any property, real or personal, involved in violations of

27 18 U.S.C. §§ 1957 and 1956(h), or any property traceable to such property, and is subject

28 to forfeiture pursuant to 18 U.S.C. § 982(a)(1):
            Case 2:20-cr-00163-APG-EJY Document 29 Filed 09/11/20 Page 2 of 4



 1                    1. the proceeds from the sale of Ritchie’s 2013 LX570 Lexus,

 2                       VIN JTJHY7AX4D4110626;

 3                    2. the proceeds from the sale of Ritchie’s residence located at 14 Marilyn

 4                       Court, Park City, Utah 84060;

 5                    3. the $12,818.47 (more or less) in United States currency paid by Ritchie

 6                       to Ehrenfield Insurance Company in connection with ZenBio

 7   (all of which constitutes property).

 8          This Court finds that on the government’s motion, the court may at any time enter

 9   an order of forfeiture or amend an existing order of forfeiture to include subsequently

10   located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and

11   32.2(b)(2)(C).

12          This Court finds the United States of America is now entitled to, and should,

13   reduce the aforementioned property to the possession of the United States of America.

14          NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND

15   DECREED that the United States of America should seize the aforementioned property.

16          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory

17   rights, ownership rights, and all rights, titles, and interests of Charles Burton Ritchie in the

18   aforementioned property are forfeited and are vested in the United States of America and

19   shall be safely held by the United States of America until further order of the Court.

20          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States

21   of America shall publish for at least thirty (30) consecutive days on the official internet

22   government forfeiture website, www.forfeiture.gov, notice of this Order, which shall

23   describe the forfeited property, state the time under the applicable statute when a petition

24   contesting the forfeiture must be filed, and state the name and contact information for the

25   government attorney to be served with the petition, pursuant to Fed. R. Crim. P.

26   32.2(b)(6) and 21 U.S.C. § 853(n)(2).

27          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any

28   individual or entity who claims an interest in the aforementioned property must file a
                                                    2
            Case 2:20-cr-00163-APG-EJY Document 29 Filed 09/11/20 Page 3 of 4



 1   petition for a hearing to adjudicate the validity of the petitioner’s alleged interest in the

 2   property, which petition shall be signed by the petitioner under penalty of perjury pursuant

 3   to 21 U.S.C. § 853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of

 4   the petitioner’s right, title, or interest in the forfeited property and any additional facts

 5   supporting the petitioner’s petition and the relief sought.

 6          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,

 7   must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,

 8   Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was

 9   not sent, no later than sixty (60) days after the first day of the publication on the official

10   internet government forfeiture site, www.forfeiture.gov.

11          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the

12   petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

13   Attorney’s Office at the following address at the time of filing:

14                  Daniel D. Hollingsworth
                    Assistant United States Attorney
15                  James A. Blum
                    Assistant United States Attorney
16                  501 Las Vegas Boulevard South, Suite 1100
                    Las Vegas, Nevada 89101.
17

18          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice

19   described herein need not be published in the event a Declaration of Forfeiture is issued by

20   the appropriate agency following publication of notice of seizure and intent to

21   administratively forfeit the above-described property.

22          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk

23   send copies of this Order to all counsel of record.

24                 September 9
            DATED _____________________, 2020.

25

26

27                                                 ANDREW P. GORDON
                                                   UNITED STATES DISTRICT JUDGE
28
                                                      3
           Case 2:20-cr-00163-APG-EJY Document 29 Filed 09/11/20 Page 4 of 4



 1                               CERTIFICATE OF SERVICE

 2         A copy of the foregoing was served upon counsel of record via Electronic Filing on

 3   August 28, 2020.

 4                                                          /s/ Heidi L. Skillin
                                                            HEIDI L. SKILLIN
 5                                                          FSA Contractor Paralegal
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 4
